Applying for Rehearing of this Court’s action dated November 2,2016; Parish of E. Raton Rouge, 19th Judicial District *695Court Div. C, No. 02-07-76-0959; to the Court of Appeal, First Circuit, No. 2015 KW 1288
11 Rehearing granted for the limited purpose of clarifying that this matter is remanded to the District Court for further proceedings consistent with our determination that the District Court erred when it declined to order post-conviction DNA testing conducted in this case. The state’s petition for reconsideration is otherwise denied.